                                  UNITED STATES DISTRICT
                                 COURT MIDDLE DISTRICT OF
                                  FLORIDA JACKSONVILLE
                                         DIVISION

FOODONICS INTERNATIONAL, INC.,              )
a Florida corporation,
                                            )
       Plaintiff,
                                            )
v.                                                  Case No. 3:17-cv-1054-J-32JRK
                                            )
DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF                    )
REVOCABLE TRUST, a Florida trust,
                                            )
       Defendant.
                                            )

DINA KLEMPF SROCHI, as Trustee              )
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida trust,           )

       Counterclaim Plaintiff,              )

v.                                          )

FOODONICS INTERNATIONAL, INC.,              )
a Florida corporation, and KEVIN
JACQUES KLEMPF,                             )

       Counterclaim Defendants.             )
                                            )

AMENDED NOTICE OF TAKING VIDEO DEPOSITION OF DINA KLEMPF SROCHI

      Please take notice that Counterclaim Defendants, Foodonics International, Inc. and Kevin

Jacques Klempf, will take the videotaped deposition of Dina Klempf Srochi, individually,

beginning at 9:00 A.M. on Tuesday, February 4, 2020 at the offices of Hedquist & Associates,

Inc., 345 East Forsyth Street, Jacksonville, Florida 32202. This deposition will be videotaped by

Advantage Video Productions, Inc., 9951 Atlantic Boulevard, Suite 101, Jacksonville, Florida
32225.

         This deposition is being taken for discovery purposes, for use at trial or hearing or both,

and shall continue from day to day until completed.

DATED: January 24, 2020

                                                       Respectfully submitted,

                                                       /s/ Daniel K. Bean
                                                       Daniel K. Bean, Esq.
                                                       Florida Bar No.:0015539
                                                       Primary: dbean@abelbeanlaw.com
                                                       Andrew J. Steif, Esq.
                                                       Florida Bar No.: 0042475
                                                       Primary: asteif@abelbeanlaw.com
                                                       ABEL BEAN LAW, PA
                                                       50 North Laura Street, Suite 2500
                                                       Jacksonville, Florida 32202
                                                       Telephone: (904) 516-5423

                                                       Attorneys for Foodonics International, Inc.
                                                       and Kevin Jacques Klempf


                                  CERTIFICATE OF SERVICE

         I hereby certify that on January 24, 2020, I electronically filed the foregoing document

using the CM/ECF system which will send notification of such filing to all counsel of record

registered in the CM/ECF system.

                                                       /s/Daniel K. Bean
                                                        Daniel K. Bean, Esq.


c:       Hedquist & Associates, Inc.           Advantage Video Productions, Inc.
         (904) 354-4111                        (904) 724-9006
         Hedquist@bellsouth.net                scheduling@advantage.com
